                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

MAURICE MUHAMMAD,                    :
             Plaintiff,              :
                                     :
               v.                    :             No. 5:18-cv-02647
                                     :
PENNSYLVANIA DEPARTMENT OF           :
EDUCATION;                           :
SIEGFRIED ELEMENTARY SCHOOL          :
NORTHAMPTON PA;                      :
RENEA SALITT, (School Administrator) :
Principal; 1                         :
CYNTHIA CORA HOCH SNYDER,            :
(School Admin 2nd Gr Teacher); 2     :
JOSEPH S. KOVALCHIK, (Super          :
Intendant);                          :
SCHOOL COUNSELORS;                   :
BLAKE LAST NAME UNKNOWN              :
(Student); and                       :
PARENTS OF BLAKE STUDENT,            :
(Unknown),                           :
                    Defendants.      :
____________________________________

                                          ORDER

       AND NOW, this 1st day of October, 2019, upon consideration of the pending motion to
dismiss and for the reasons set forth in the Opinion issued this date, IT IS HEREBY
ORDERED THAT:

       1.     The Defendants’ Motion to Dismiss, ECF No. 20, is GRANTED in part and
DENIED in part as MOOT as follows:

              A. The Defendants’ motion to dismiss for insufficient service is granted.




1
       The correct spelling of this Defendant’s name is Renee Sallit.
2
       The correct spelling of these two Defendants’ names are Cynthia Hoch and Cora Snyder.
                                                1
                                            100119
                 B. The Defendants’ motion to dismiss for lack of subject matter jurisdiction,
failure to state a claim, or, in the alternative, motion for a more definitive statement is denied as
moot.

       2. The Plaintiff’s Complaint is DISMISSED without prejudice.

       3. The case is CLOSED.



                                                               BY THE COURT:


                                                               /s/ Joseph F. Leeson, Jr._________
                                                               JOSEPH F. LEESON, JR.
                                                               United States District Court




                                                  2
                                               100119
